Citation Nr: 0529062	
Decision Date: 10/28/05    Archive Date: 11/09/05	

DOCKET NO.  01-04 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1967 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The veteran currently has a personality disorder, and he does 
not have an acquired psychiatric disorder that is related to 
active service.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 4.9 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, a veteran who served during a 
period of war, or during peacetime service after December 31, 
1946, is presumed to be in sound condition when he entered 
into military service except for conditions noted on the 
entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When a veteran served continuously for ninety (90) days or 
more during a period of war and psychosis becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection cannot be granted for a personality 
disorder because personality disorders are not diseases or 
injuries within the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(e), 4.9 
(2004); Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Although the claims file is rather voluminous, the relevant 
facts may be briefly stated.  A review of the veteran's 
service medical records reflects that there was no relevant 
abnormality noted when he was examined in connection with his 
entrance into service.  In connection with what may be 
described as disciplinary problems during service, the 
veteran under went a psychiatric evaluation.  During the 
course of this, the veteran related a history of pre-service 
psychiatric treatment, and the evaluation concluded with the 
veteran diagnosed to have a personality disorder, 
characterized as schizoid personality disorder with paranoid 
features and impulsive violent behavior.  (Parenthetically, 
it is observed that this history of pre-service psychiatric 
treatment does not rebut the presumption of soundness at 
entrance into service, under the circumstances of this case.)  

The earliest post service psychiatric treatment records are 
dated many years after service, and reflect varied diagnoses, 
including major depressive disorder, panic disorder, bipolar 
disorder, dysthymia, post-traumatic stress disorder, 
psychotic disorder, not otherwise specified, and severe 
personality disorder, with Cluster C and Cluster B traits.  
Significantly, however, none of these records establish an 
etiologic link between current disability and service.  When 
examined in April 2005, in connection with this appeal, the 
veteran was diagnosed to have a personality disorder.  

Since a personality disorder is not a disability for purposes 
of awarding VA benefits, and there is no competent evidence 
linking psychiatric disability first shown many years after 
service, to service, a basis upon which to establish service 
connection for the claimed disability has not been presented.  
Accordingly, the appeal is denied.  

In reaching this decision, the Board notes that an 
October 2000 VA treatment record includes the comment that 
the veteran's in-service diagnosis is "most similar to what 
he has been currently treated wich (sic) include chronic 
depression (dysthymic [disorder]) cluster B personality 
disorder, psychotic [disorder not otherwise specified]."  
While the precise meaning of what this comment was meant to 
convey is unclear, apparently, the veteran's personality 
disorder manifests itself similarly to the psychiatric 
disorders for which he was then being treated.  
Significantly, this is not a conclusion the veteran's current 
psychiatric illnesses were manifested or present in service, 
or that the veteran's in-service behavior was a manifestation 
of his currently diagnosed psychiatric disorders.  Therefore, 
this comment can not serve as a basis for awarding service 
connection for psychiatric disability.  


Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).  

The Court's decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, however, the unfavorable RO decision that is the 
basis of this appeal was already decided and appealed by the 
time the VCAA was enacted.  The Court acknowledged, in 
Pelegrini at 120, that where, as here, the Section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to VCAA content complying 
notice and proper subsequent VA process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  Further, the content of the notice provided to the 
veteran has fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  For these reasons, to decide the appeal would not 
be prejudicial error to the veteran.  

With respect to the content of the VCAA notice, that was 
provided to the veteran in letters dated in April 2001, 
May 2004, and March 2005.  A May 2005 Supplemental Statement 
of the Case provided the veteran with VCAA implementing 
regulations.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The aforementioned VCAA letters informed the veteran of the 
evidence needed to substantiate the claim, as well as 
informing him of information and evidence that VA will seek 
to provide and the information and evidence the claimant was 
expected to provide.  He was also informed that he should 
provide any other evidence or information that he believed 
would support his claim.  Thus, the Board concludes the 
notice requirements of the VCAA have been met.  

With respect to the VA's duty to assist, the veteran has been 
afforded a VA examination and a personal hearing.  VA and 
private treatment records have been obtained, as have the 
veteran's service medical records.  Thus, the Board finds 
that VA has satisfied the duty to assist the veteran.  

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


